Exhibit 10

MASTER AGREEMENT

 

THIS MASTER AGREEMENT is entered into this 7th day of February, 2009, by and
between DUNHAM CAPITAL MANAGEMENT, L.L.C., DHW LEASING, L.L.C., and DUNHAM
EQUITY MANAGEMENT, L.L.C., all South Dakota limited liability companies with a
business address of 230 South Phillips Avenue, Suite 202, Sioux Falls, South
Dakota 57104 (individually referred to as “DCM,” “DHW,” and “DEM,” and
collectively referred to as the “Dunham Entities” or “Dunham”); and GRANITE CITY
FOOD & BREWERY LTD, a Minnesota corporation (“Corporation” or “Granite City”).

 

W I T N E S S E T H:

 

WHEREAS, DCM and Granite City have entered into a Development Agreement whereby
DCM or DEM has become landlord or sublandlord on numerous subleases or leases
with Granite City; and

 

WHEREAS, DHW has entered into a financing lease arrangement with Granite City
whereby it is providing financing for various FF&E packages at several Granite
City restaurant locations; and

 

WHEREAS, Granite City has requested that DHW and DCM amend the terms of various
leases, subleases and financings with Granite City over the next two years; and

 

WHEREAS, DCM and DHW are desirous to make such amendments under the terms and
conditions of this Agreement.

 

NOW, THEREFORE, the parties hereby agree to enter into the following covenants
and promises:

 

1.                                       Aggregate Rent Reductions.  The Dunham
Entities hereby agree to provide aggregate rent reductions to the Corporation in
the amount of $2,500,000 for the calendar year of 2009, and $1,500,000 for the
calendar year 2010.  These rent reductions will consist of the combined rent
reductions from the following areas:  (i) reductions from leases where DCM and
DEM are either landlords or sublandlords; (ii) reduction from DHW financing
leases; (iii) rent reductions in derived by the Dunham Entities from ground
lease landlords; and (iv) rent reductions in 2009 and 2010 from landlords of
non-Dunham controlled properties. The Dunham Entities shall have the ability to
reallocate rent reductions from one category to another, as long as it meets its
overall commitment to provide the Corporation with aggregate reductions of
$2,500,000 in 2009 and $1,500,000 in 2010.  The Dunham Entities shall deliver to
Granite City fully executed lease amendments incorporating all such changes
required by this paragraph on or before April 1, 2009.

 

2.                                       Rent Reductions from Dunham
Properties.  DCM and DEM hereby agree to amend and restate its leases and
subleases with Granite City to reflect all negotiated rent reductions.  DCM and
DEM will have complete control as to which leases/subleases are amended and to
what extent the reductions in such

 

--------------------------------------------------------------------------------


 

leases and subleases are made.  DCM and DEM shall provide Granite City with
executed lease amendments incorporating all negotiated rent reductions on or
before April 1, 2009.  The Parties acknowledge that these rent reductions shall
be considered a part of the aggregate rent reductions agreed to by the Dunham
Entities in Paragraph 1.

 

3.                                       DHW Financing Lease Reduction.  DHW
hereby agrees to amend and restate its financing agreement with Granite City
dated September 19, 2006 to reflect all negotiated rent reductions per each
financing lease.  DHW shall deliver all such fully executed amended financing
leases to Granite City on or before April 1, 2009.  Rent reductions, which will
be provided by amending the financings leases, will be at the sole discretion of
DHW and such rent reductions may be different on certain financing leases.  Once
DHW has identified the rent reductions on each particular financing lease
arrangement, an additional exhibit will be attached hereto which will specify
each particular financing lease that was amended.  The Parties acknowledge that
these rent reductions shall be considered a part of the overall rent reductions
agreed to by the Dunham Entities. DHW also hereby agrees to use its best efforts
to secure the final financing installment of $1,000,000 for the Sioux Falls,
South Dakota location, and upon such consent, DHW shall fund such payment to
Granite City.  DHW hereby represents to Granite City that the financing has been
approved by Great Western, but the Intercreditor Agreement of the parties is
still being negotiated.

 

4.                                       Rent Reduction from Ground Lease
Landlords.  DCM hereby represents that it will use all reasonable efforts to
secure rent reductions from all of its current ground lease landlords.  Granite
City hereby warrants that it will cooperate with DCM by providing to the ground
lease landlords all Granite City financial information reasonably requested by
the ground lease landlords.  Any ground lease rent reduction secured by DCM will
be immediately passed through to Granite City, and the parties hereby agree to
further amend and restate each applicable sublease.  DCM shall deliver an
original copy of such executed amendments to Granite City on or before April 1,
2009.  The parties acknowledge that these rent reductions shall be considered a
part of the overall rent reductions agreed to by the Dunham Entities.

 

5.                                       Rent Reductions from Outside
Owners/Landlords.  The parties acknowledge that there are nine locations in
which Granite City currently has a store lease with “outside” or non-Dunham
Entities.  The Dunham Entities hereby represent and warrant that it will
cooperate and help facilitate any rent reductions from these landlords.  The
parties acknowledge that DCM has already secured rent reductions from some of
these landlords and will continue to cooperate and assist Granite City with
regard to the other landlords.  Rent reductions secured from these outside
landlords will be part of the overall aggregate rent reductions agreed to by the
Dunham Entities.

 

6.                                       Operating Leases.  As soon as
practicable, DCM hereby agrees to amend any leases with Granite City that are
currently treated as capital leases for accounting

 

2

--------------------------------------------------------------------------------


 

purposes.  DCM will agree to reduce the term of these leases to a period where
the leases will qualify as operating leases under GAAP.  Each lease will be
modified to be for a term of not less than ten (10) years or for such maximum
longer term as shall be allowed to convert the leases from capital leases to
operating leases.  Granite City will provide to DCM all appropriate valuation
information needed to identify the revised terms of the leases.  Each lease will
also provide that the tenant will have three (3) consecutive options to extend
the lease for five (5) years per extension.

 

7.                                       Warrants.  In consideration of DCM
undertaking the actions outlined in this Agreement, the Corporation will issue
to the Dunham Entities, or its assigns, warrants to purchase 1,000,000 shares of
the common stock of the Corporation (the “Warrant”) at an exercise price per
share equal to 110% of closing price of the Corporation’s common stock on the
date of signing this Agreement by the Corporation and the Dunham Entities.  The
Corporation may also issue warrants to purchase the common stock to other
lessors who agree to provide rent relief to the Corporation.  If the Corporation
and Dunham entities agree to continue rent or cash flow reductions for an
additional period past the two-year period, the Corporation and DCM will enter
into a new agreement whereby DCM will receive an amount of additional warrants
proportionate to the rent relief granted with an exercise price per share equal
to 110% of the then closing price of the Corporation’s common stock.  Neither
the Corporation nor DCM is obligated to agree to extend the rent relief beyond
2010. Concurrent with the receipt and delivery of the Warrant, the Dunham
Entities and any distributees of all or any portion of the Warrant (all of whom
shall be “accredited investors” within the definition in Rule 501 of Regulation
D of the Securities and Exchange Commission (“SEC”)) shall execute and deliver
the form of subscription agreement and letter of investment intent attached
hereto as Exhibit A.

 

8.                                       Restriction of Sale of Stores.  For a
period of eighteen (18) months commencing from the date of this Agreement, the
Dunham Entities will not sell, transfer, or assign any of the subject lease
properties or leases without first securing the consent of Granite City,
provided that the Corporation is not in material default under this Agreement.

 

9.                                       Additional Budget Reductions.  The
parties acknowledge that since the Parties met in California in December of
2008, the Corporation has provided to the Dunham Entities a further reduction of
its operating budget showing additional reductions in expenses of $1,000,000
from the previous budget disclosed to the Dunham Entities.  The Corporation has
provided DCM with a schedule of such additional rent reductions.  Failure to
meet such budget amounts shall not be deemed to be a default under this
Agreement.  The Corporation hereby warrants that it will provide to DCM a
monthly comparison of actual income and expenses compared to budgeted income and
expenses commencing on February 1, 2009.

 

10.                                 Board Observer.  For a period of two
(2) years, or until such earlier time that this Agreement shall have been
terminated, DCM will be allowed to appoint a Board

 

3

--------------------------------------------------------------------------------


 

Observer.  The Board Observer shall have the right to attend all Corporation
Board meetings.  The Board Observer shall be allowed to participate, but not
vote, in the Board proceedings.  The Board Observer shall be allowed to receive
all reports and review all written Board materials and to ask questions of Board
members and officers of Granite City.  The Board Observer must agree to be bound
by the Corporation’s inside trading policy applicable to its officers and
directors.  To the extent material and non-public information is shared by the
Observer with a third party, the third party shall enter into a confidentiality
agreement with the Corporation prior to receiving any such information.

 

11.                                 Information Covenants.  Upon the execution
of this Agreement, the Corporation agrees to provide DCM the following financial
information:

 

a.                                       Monthly balance sheet, P&L and cash
flow statements within 30 days of month-end;

 

b.                                      Annual reviewed financials within 90
days of year-end prepared; detailed annual operating budget approved by the
Board;

 

c.                                       All financial analyses provided to
Board Members; and

 

d.                                      A month to month comparison of budget
versus actual numbers.

 

12.                                 Board Governance.  Granite City hereby
represents and warrants that it will provide for a chairman of its Board of
Directors that will be an independent director of the Corporation.  This
corporate governance change will occur within seven (7) days of the date the
Dunham Entities execute this Agreement.

 

13.                                 Troy/Rogers.  The Corporation reaffirms its
legal obligation to reimburse DCM for any out-of-pocket costs that DCM incurs
due to the closing of the Rogers, Arkansas location and the decision not to
build on the Troy, Michigan site less net sales proceeds from the sale of any
real estate or lease income associated with such sites.  Costs to terminate or
buy-out the Rogers lease or to dispose of the Troy property will be subject to
the Corporation’s approval, which will not be unreasonably withheld or delayed. 
DCM will be responsible for the negotiations and follow-up with regard to these
two projects.  The Corporation will assist with any information that is
necessary to accommodate DCM in these activities.  Reimbursement of costs
related to these sites will be amortized and payable to DCM over a 60-month
period commencing January 2011, at a 6% interest rate.  Such reimbursement
includes carrying cost of land until it is disposed of.

 

14.                                 Representations of Corporation.  Corporation
hereby represents and warrants to Dunham Entities as follows:

 

a.                                       Authority.  Corporation has all
requisite corporate power and authority to enter into this Master Agreement and
to own, lease, operate and conduct its business as such business is being and
has been conducted prior to the date hereof.

 

4

--------------------------------------------------------------------------------


 

b.                                      Consents and Approvals.  Neither the
execution and delivery of this Agreement or any other attachment or referenced
document by the Corporation or its affiliates, nor the consummation by the
Corporation of the transactions contemplated hereby or thereby nor the
performance by the Corporation of their respective obligations hereunder or
thereunder will require Corporation to file or register with, notify, or obtain
any authorization, consent or approval of, any authority or other person not
addressed herein, other than the Corporation’s obligations to disclose this
Agreement in applicable filings with the SEC and except for notifications,
authorizations, consents or approvals the failure to obtain any of which would
not have a material adverse effect on the Corporation’s operations or financial
condition, taken as a whole; and provided further, that the foregoing
representations assume, with the consent of the Dunham Entities, that any
notices to, or consents or authorizations required from, lessors, tenant
associations, mortgagees, municipalities and the like with respect to the
transactions outlined in this Agreement, will not be required.

 

c.                                       Disclosure.  Corporation represents and
warrants to Dunham Entities that it has disclosed to Dunham Entities all
information concerning the Corporation and its contractual obligations known to
Corporation that it believes is relevant to this Master Agreement.   Corporation
is not aware of any material adverse change in the business or financial
condition of the Corporation from that disclosed in the Corporation’s SEC
reports or information furnished to DCM, or any material damage to the
Corporation that has occurred and has not been disclosed to DCM.  To the best of
the Corporation’s knowledge, the representations and warranties of the
Corporation contained in this Master Agreement are complete and accurate in all
material respects.

 

d.                                      Budget and Operational Pro-forma.  The
2009 Projected Budget provided by Corporation to DCM represents a good faith
projection of the Corporation’s intended operational plan and financial matters.

 

e.                                       No New Acquisitions or Purchases. 
During 2009, except for the Indianapolis store, Corporation shall not agree or
contract for any stores, locations, or assets not currently open and operating,
without the prior written consent of DCM, which shall not be unreasonably
delayed or withheld.

 

f.                                         Estoppel.  Corporation hereby
represents that to the best of its knowledge, apart from the lease at Rogers,
Arkansas, there are no material defaults under any of the leases or subleases on
behalf of any party thereto; provided, however, that the Corporation has made
Dunham Entities aware of the fact that it is paying reduced rent to lessors and
is negotiating with lessors for rent deferrals or reductions.  One lessor has
objected and claimed a lease default.  Corporation further represents that to
the best of

 

5

--------------------------------------------------------------------------------


 

its knowledge, Dunham Entities are not in default under any Leases or contracts
with Corporation as of the date of this Agreement.

 

g.                                      Liquor Licenses.  Dunham Entities and
the Corporation agree to amend each Lease with DCM to provide that Corporation
shall pledge to DCM the liquor license owned by it for each such store location;
such pledge shall entitle DCM to direct assignment and transfer of the liquor
license in the event of a Default by Corporation under such Lease.  Any such
pledge or assignment shall be subject to all federal, state or municipal
requirements or restrictions relating to the pledge and assignments of liquor
licenses.  The Corporation shall receive credit from DCM against any amounts due
Dunham Entities under leases for the fair market value of any liquor license
acquired by the Dunham Entities.

 

15.                                 Defaults.  The occurrence of any of the
following shall constitute a Default by Corporation: (a) non-payment when due of
any material amount due and payable under this Master Agreement to any of the
Dunham Entities by the Corporation or any entity owned, in whole or part, by
Corporation, which non-payment continues for more than ten (10) days following
receipt of written notice from Dunham Entities thereof; (b) failure to observe,
keep, or perform any other material provision of this Master Agreement required
to be observed, kept, or performed by Corporation within ten (10) days after
receipt of written notice thereof from the Dunham Entities, which failure has a
material adverse effect on the Corporation as a whole; and (c) a petition under
any chapter of Title 11 of the United States Code (entitled “Bankruptcy”), as
amended, is brought by or against Corporation, which petition is not vacated or
withdrawn within ninety (90) days.

 

15.                                 Remedies.  Upon the occurrence of any
Default or any time thereafter, DCM may without any further notice exercise one
or more of the following remedies, as DCM shall in its sole discretion elect:
(i) rescind this Master Agreement; (ii) recover from Corporation the amount of
rent reduction provided by Dunham Entities under this Master Agreement,
(iii) proceed by appropriate action either at law or equity to enforce
performance by Corporation of its obligations under this Master Agreement or to
recover damages for the breach thereof; or (iv) exercise any and all rights
accruing to a DCM under applicable law upon default by Corporation.  Upon
recovery of such amounts, Dunham Entities shall return to the Corporation the
Warrant or all amounts realized by the Dunham Entities as gains upon the sale of
the Warrant or upon the sale of any common stock sold upon exercise of the
Warrant.  None of the remedies hereunder is deemed to be exclusive, but each
shall be cumulative and in addition to any other remedies referred to herein or
otherwise available to DCM in law and equity.  The repossession or subsequent
sale or lease by DCM of any item of property shall not bar an action for
deficiency as herein provided.  The prevailing party in any legal action between
any of the Dunham Entities and Granite City to enforce, construe or defend
enforcement of this Agreement shall be entitled to recover reasonable attorneys
fees incurred therein.

 

6

--------------------------------------------------------------------------------


 

16.                                 Entire Agreement; Waiver.  This instrument
contains the entire agreement of the parties.  It may not be changed orally but
only by an agreement in writing signed by the party against whom the enforcement
of any waiver, change, modification, extension or discharge is sought.  A waiver
of any term or provision shall not be construed as a waiver of any other term or
provision or as a waiver of subsequent performance of the same provision of this
Agreement.

 

17.                                 Severability.  The parties agree that if any
part, term, paragraph or provision of this Agreement is in any manner held to be
invalid, illegal, void, or in any manner unenforceable, or to be in conflict
with any law, then the validity of the remaining portions or provisions of this
Agreement shall not be affected, and such part, term, paragraph or provision
shall be construed and enforced in a manner designed to effectuate the intent
expressed in this Agreement to the maximum extent permitted by law.

 

18.                                 Assignment.  Except as otherwise provided in
this Agreement, this Agreement is made for the personal benefit of the parties
hereto, and neither party may assign this Agreement, or any part thereof, or
delegate any duty or obligation imposed by this Agreement without the express
written consent of the other party hereto.

 

19.                                 Time of the Essence.  It is expressly
understood and agreed by the parties that time is of the essence in this
Agreement.

 

20.                                 Captions.  The captions and title utilized
in this Agreement are for convenience of reference only, and shall not be deemed
to define or limit any of the terms, conditions, or provisions of this
Agreement.

 

21.                                 Survival of Representations and Warranties. 
All representations and warranties expressed herein shall survive the execution
and closing of this Agreement and delivery of the warranty deed called for
herein, for the benefit of the parties hereto.

 

22.                                 Governing Law.  This Agreement shall be
governed by the State of South Dakota.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

7

--------------------------------------------------------------------------------


 

DUNHAM CAPITAL MANAGEMENT,

 

DHW LEASING, L.L.C.

L.L.C.

 

 

 

 

 

 

 

 

By

/s/ Donald J. Dunham, Jr.

 

By

/s/ Donald J. Dunham, Jr.

Its

Managing Member

 

Its

Managing Member

 

 

 

 

 

 

DUNHAM EQUITY MANAGEMENT,

 

GRANITE CITY FOOD & BREWERY

L.L.C.

 

LTD.

 

 

 

 

 

 

By

/s/ Donald J. Dunham, Jr.

 

By

/s/ James G. Gilbertson

Its

Managing Member

 

Its

Chief Financial Officer

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBSCRIPTION AGREEMENT
FOR

COMMON STOCK PURCHASE WARRANT

 

THIS OFFERING IS MADE PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

Granite City Food & Brewery Ltd.

 

Dated as of                          , 2009

5402 Parkdale Drive, Suite 101

 

 

Minneapolis, Minnesota 55416

 

 

 

SUBSCRIPTION AGREEMENT

 

1.             Subscription. Subject to the terms and conditions set forth in
this Agreement, the undersigned hereby subscribes for and agrees to purchase a
warrant to purchase                                shares of Common Stock, par
value $0.01 per share (the “Shares”), of Granite City Food & Brewery Ltd., a
Minnesota corporation (the “Company”), having an exercise price of
$                     per share and in the form attached hereto as Exhibit A
(the “Warrant”).  The Company agrees to issue the Warrant in consideration of
the undersigned’s entry into that certain agreement dated the date hereof
providing for cash flow reductions, rent relief and other accommodations from
the undersigned to the Company.  For purposes of the representations,
warranties, covenants, and acknowledgements set forth in Section 2 of this
Agreement, the term “Warrant” is deemed to include the Shares issuable upon
exercise of the Warrant.

 

2.             Representations, Warranties, Covenants, and Acknowledgements. By
executing this subscription agreement, the undersigned hereby represents,
warrants, covenants, and acknowledges to the Company as follows:

 

(a)           The undersigned has been provided access to the Company’s Annual
Report on Form 10-K for the year ended December 25, 2007 filed with the
Securities and Exchange Commission (“SEC”) and all subsequent reports and proxy
statements filed by the Company thereafter pursuant to Section 13(a) or 14(a) of
the Securities Exchange Act of 1934 (“SEC Reports”) through the SEC’s EDGAR
system. In addition, the undersigned has obtained such information regarding the
Company as the undersigned has reasonably requested, and, particularly, the
undersigned has been given reasonable opportunity to ask questions of, and
receive answers from, representatives of the Company concerning the terms and
conditions of the purchase of the Warrant and to obtain any additional
information concerning the Company’s business to the extent reasonably available
so as to understand more fully the nature of the investment and to verify the
accuracy of the information supplied.

 

A-1

--------------------------------------------------------------------------------


 

(b)           In determining to purchase Warrant, the undersigned has relied
solely upon the advice of the undersigned’s legal counsel and accountants or
other financial advisors with respect to the financial, tax, and other
considerations relating to the purchase of Warrant.

 

(c)           The undersigned was not offered nor sold the Warrant directly or
indirectly, by means of any form of general advertising or general solicitation,
including, but not limited to (i) any advertisement, article, notice, or other
communication published in a newspaper, magazine, or similar medium of
communication or broadcast over television or radio; or (ii) to the knowledge of
the undersigned, any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.

 

(d)           The undersigned (i) can bear the economic risk of the investment
in the Warrant, including the total loss of the undersigned’s investment; and
(ii) has such knowledge and experience in business and financial matters as to
be capable of evaluating the merits and risks of an investment in the Warrant.

 

(e)           The undersigned understands that no U.S. federal or state agency
or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Warrant or the fairness or suitability of
the investment in the Warrant nor have such authorities passed upon or endorsed
the merits of the offering of the Warrant.

 

(f)            The undersigned acknowledges and understands that the Warrant
represents a speculative investment that involves a high degree of risk and
there can be no guarantee of the amount of or type of profit, if any, to be
realized as a result of an investment in the Warrant.

 

(g)           The undersigned is presently a bona fide resident of the state
listed below and has no present intention of becoming a resident of any other
state or jurisdiction, and the address and Social Security or Federal I.D.
number set forth below are the undersigned’s true and correct residential
address and Social Security or Federal I.D. number.

 

(h)           The undersigned (i) if an individual, is at least 21 years of age;
(ii) if an individual, is a United States citizen; (iii) if an individual, has
adequate means of providing for the undersigned’s current needs and personal
contingencies; (iii) has no need for liquidity in the undersigned’s investments;
and (iv) represents and warrants that all investments in and commitments to
non-liquid investments are, and after the undersigned’s investment in the
Warrant will be, reasonable in relation to the undersigned’s net worth and
current needs.

 

(i)            The undersigned acknowledges that the Company is relying on
exemptions from the registration requirements of the Securities Act and afforded
by applicable state statutes and regulations.

 

A-2

--------------------------------------------------------------------------------


 

(j)            The undersigned understands that the Warrant will not be
registered under the Securities Act or the securities laws of any state and is
subject to restrictions on transfer.

 

(k)           The undersigned is acquiring the Warrant in the ordinary course of
business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws, and the undersigned does not have a present arrangement to effect any
distribution of the Warrant to or through any person or entity.

 

(l)            The undersigned agrees that the undersigned will not sell or
otherwise transfer or dispose of the Warrant or any portion thereof unless such
Warrant is registered under the Securities Act and any applicable state
securities laws or the undersigned obtains an opinion of counsel that is
satisfactory to the Company that such Warrant may be sold in reliance on an
exemption from such registration requirements.

 

(m)          The undersigned understands that there is no assurance that the
Company will be able to make available such information or other information
that would make available any exemption from the registration requirements of
any federal or state securities laws.

 

(n)           The undersigned understands that no federal or state agency,
including the Securities and Exchange Commission or the securities commission or
authorities of any other state, has approved or disapproved the Warrant or made
any finding or determination as to the fairness of the Warrant for investment.

 

(o)           The undersigned is not subject to back-up withholding provisions
of Section 3406(a)(1) of the Internal Revenue Code.

 

(p)           If subject to the Employee Retirement Income Security Act
(“ERISA”), the undersigned is aware of and has taken into consideration the
diversification requirements of Section 404(a)(3) of ERISA in determining to
purchase the Warrant and the undersigned has concluded that the purchase of the
Warrant is prudent.

 

(q)           If the undersigned is acquiring the Warrant in a fiduciary
capacity, (i) the above representations, warranties, agreements,
acknowledgments, and understandings shall be deemed to have been made on behalf
of the person or persons for whose benefit such Warrant is being acquired,
(ii) the name of such person or persons is indicated below under the
subscriber’s name, and (iii) such further information as the Company deems
appropriate shall be furnished regarding such person or persons.

 

(r)            Neither the Company nor any person representing or acting on
behalf of the Company, or purportedly representing or acting on behalf of the

 

A-3

--------------------------------------------------------------------------------


 

Company, has made any representations, warranties, agreements, or statements
other than those referenced herein that influenced or affected the undersigned’s
decision to purchase the Warrant.

 

(s)           The foregoing representations and warranties are true and accurate
as of the date hereof and shall survive the delivery of payment for the
Warrant.  The undersigned understands that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgements,
and understandings set forth herein in order to determine the suitability of the
undersigned to acquire the Warrant. The undersigned agrees promptly to notify
the Company of any changes to any of the foregoing.

 

3.             Representations and Warranties of the Company. By executing this
subscription agreement, the Company hereby represents and warrants to the
undersigned as follows:

 

(a)           The Company’s SEC Reports do not contain a misstatement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading as of the filing date of
the relevant report. Since the filing of the SEC Reports, no other report, proxy
statement, or other document has been required to be filed by the Company
pursuant to Section 13(a) or 14(a) of the Exchange Act that has not been filed.

 

4.             General Information.

 

(a)           The undersigned is:

 

(  )           An individual*

 

(  )           A corporation

 

(  )           A partnership

 

(  )           A trust

 

(  )           Other             

 

--------------------------------------------------------------------------------

*If held as joint tenants with right of survivorship, community property, or
tenants in common, signatures of all parties are required. Each Co-Holder (other
than a spouse) must complete and sign a separate subscription agreement.

 

(b)           PLEASE PRINT NAME(S) IN WHICH YOUR WARRANT ARE TO BE REGISTERED

 

                                                         

 

                                                         

 

A-4

--------------------------------------------------------------------------------


 

Social Security or Employer Identification Number of each Holder:

 

                                                         

 

                                                         

 

Country of Principal Residence:                                               

 

Business Address

 

                                                         

 

(No P.O. Boxes please)

 

City           State           Zip Code           Country

 

The purpose of the following information is to assure the Company that it may
rely on the exemption from the registration requirements of the Securities Act
and of any applicable state statutes or regulations.

 

Please answer every question. If the answer to any question is “None” or “Not
Applicable” please so state. Your answers will at all times be kept strictly
confidential. However, by signing this subscription agreement, you agree that
the Company may present such information to such parties as it deems appropriate
if called upon to verify the information provided or to establish the
availability of an exemption from registration under the Securities Act or any
state securities statutes or regulations, or if the contents are relevant to any
issue in any action, suit, or proceeding to which the Company or any agent of
the Company involved in the offering is a party or by which it is or may be
bound. Your investment will not be accepted until the Company determines that
you satisfy all of the suitability standards.

 

5.             Representations as to Accredited Investor Status. The undersigned
has read the definition of “Accredited Investor” from Rule 501 of Regulation D
attached hereto as Exhibit B, and certifies that either (check (a) or (b) and,
if (a), the applicable subpart(s) of (a)):

 

(a)                                  o                                    The
undersigned is an “Accredited Investor” for one or more of the following
reasons:

 

o                                    (i) The undersigned is an individual (not a
partnership, corporation,  etc.) whose individual net worth, or joint net worth
with his or her spouse, presently exceeds $1,000,000;

 

o                                    (ii) The undersigned is an individual (not
a partnership, corporation, etc.) who had an income in excess of $200,000 in
each of the two most recent years, or joint income with

 

A-5

--------------------------------------------------------------------------------


 

their spouse in excess of $300,000 in each of those years (in each case
including foreign income, tax exempt income and full amount of capital gains and
losses but excluding any income of other family members and any unrealized
capital appreciation) and has a reasonable expectation of reaching the same
income level in the current year;

 

o                                    (iii) The undersigned is a director or
executive officer of Granite City Food & Brewery Ltd.;

 

o                                    (iv) The undersigned is a corporation,
partnership, Massachusetts business trust, or non-profit organization within the
meaning of Section 501(c)(3) of the Internal Revenue Code, in each case not
formed for the specific purpose of acquiring the securities offered and with
total assets in excess of $5,000,000;

 

o                                    (v) The undersigned is a trust with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the securities offered, where the purchase is directed by a “sophisticated
person” as defined in Regulation 506(b)(2)(ii);

 

o                                    (vi) The undersigned is an entity all the
equity owners of which are “accredited investors” within one or more of the
above categories. If relying upon this Category alone, each equity owner must
complete a separate copy of this Questionnaire;

 

                                                                               

 

                                                                               

 

(describe entity)

 

(b)                                 o                                    The
undersigned is not an “Accredited Investor,” but has completed a separate
statement concerning the undersigned’s knowledge and experience in financial and
business matters. Kindly provide sufficient detail so that the Company’s legal
counsel may conclude that the undersigned is capable of evaluating the merits
and risks of investment in the Company.

 

If the answer to Question 6 is that the undersigned is an “Accredited Investor,”
the questionnaire is complete and the Company asks that you please simply sign
below. Any potential investor that is not an “Accredited Investor” also must
complete a supplemental questionnaire from the Company to assure compliance with
state and federal securities laws.

 

A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to irrevocably bind the undersigned and the
personal representatives, successors, and assigns of the undersigned and to be
bound by this subscription agreement, the undersigned is executing this
Agreement on the date indicated.

 

Dated this              day of                         , 2009.

 

 

 

 

PRINT Name of individual who, or other
entity which is subscribing

 

Signature

 

 

 

 

 

 

PRINTED Name of Co-Holder if the
Warrant are to be held as joint tenants with
right of survivorship, community property,
or tenants in common.

 

 Signature of Co-Holder

 

 

Accepted on                               , 2009

 

GRANITE CITY FOOD & BREWERY LTD.

a Minnesota corporation

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WARRANT TO PURCHASE                                SHARES OF

COMMON STOCK OF

GRANITE CITY FOOD & BREWERY LTD.

 

 

This Warrant and the securities issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933 (the “Securities Act”) or under
any state securities or “Blue Sky” laws (“Blue Sky Laws”).  No transfer, sale,
assignment, pledge, hypothecation or other disposition of this Warrant or the
securities issuable upon exercise of this Warrant or any interest therein may be
made except (a) pursuant to an effective registration statement under the
Securities Act and any applicable Blue Sky Laws or (b) if the Company has been
furnished with an opinion of counsel for the holder, which opinion and counsel
shall be reasonably satisfactory to the Company, to the effect that no
registration is required because of the availability of an exemption from
registration under the Securities Act and applicable Blue Sky Laws.  This
Warrant is subject to termination by the Company under certain conditions, as
provided herein.

 

THIS CERTIFIES THAT, for good and valuable consideration,
                                 or his, her or its registered assigns
(“Holder”), is entitled to subscribe for and purchase from Granite City Food &
Brewery Ltd., a Minnesota corporation (the “Company”), at any time permitted
pursuant to Section 1(a) of this Warrant,
                                                                                          
(                  ) fully paid and nonassessable shares of the Common Stock of
the Company at the price of                          ($            ) per share
(the “Warrant Exercise Price”), subject to the antidilution provisions of this
Warrant.  The shares which may be acquired upon exercise of this Warrant are
referred to herein as the “Warrant Shares.”  As used herein, the term “Holder”
includes any party who acquires all or a part of this Warrant as a registered
transferee of Holder, or any record holder or holders of the Warrant Shares
issued upon exercise, whether in whole or in part, of the Warrant; the term
“Common Stock” means the Company’s Common Stock, $0.01 par value per share.

 

This Warrant is subject to the following provisions, terms and conditions:

 

1.             Exercise; Transferability; Termination.

 

(a)           Subject to termination as provided in Section 1(c), the rights
represented by this Warrant may be exercised by the Holder hereof at any time
following the Holder’s satisfaction of the covenants applicable to the Holder
set forth in that certain agreement dated the date hereof providing for cash
flow reductions, rent relief and other accommodations from the Holder to the
Company (the “Rent Reduction Agreement”), for a period of              (    )
years commencing on the date hereof, in whole or in part (but not as to a
fractional share of Common Stock), by written notice of exercise (in the form
attached hereto) delivered to the Company at the principal office of the Company
prior to the expiration of this Warrant and accompanied or preceded by the
surrender of this Warrant along with a check in payment of the Warrant Exercise
Price for such shares.

 

A-A-1

--------------------------------------------------------------------------------


 

(b)           Subject to the provisions of Section 7 hereof, this Warrant shall
be fully transferable to an “accredited investor” as that term is defined under
Regulation D under the Securities Act, in whole or in part; provided that this
Warrant shall be transferable only on the books of the Company by the Holder in
person, or by duly authorized attorney, on surrender of the Warrant, properly
assigned.

 

(c)           This Warrant shall be subject to termination upon written notice
to Holder from the Company upon any of the following events:  (i) Holder has
failed to perform his, her or its obligations to the Company under the terms of
the Rent Reduction Agreement; or (ii) Holder has revoked the Rent Reduction
Agreement in breach of the Holder’s obligations thereunder.

 

2.             Exchange and Replacement.  Subject to Sections 1 and 7 hereof,
this Warrant is exchangeable upon the surrender hereof by the Holder to the
Company at its office for new warrants of like tenor and date representing in
the aggregate the right to purchase the number of Warrant Shares purchasable
hereunder, each of such new warrants to represent the right to purchase such
number of Warrant Shares (not to exceed the aggregate total number purchasable
hereunder) as shall be designated by the Holder at the time of such surrender. 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction, or mutilation of this Warrant, and, in case of loss,
theft or destruction, of indemnity reasonably satisfactory to the Company, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new warrant of like tenor, in lieu of this Warrant.  This
Warrant shall be promptly canceled by the Company upon the surrender hereof in
connection with any exchange or replacement.  The Company shall pay all
expenses, taxes (other than stock transfer taxes), and other charges incurred by
it in connection with the preparation, execution, and delivery of warrants
pursuant to this Section 2.

 

3.             Issuance of the Warrant Shares.

 

(a)           The Company agrees that the shares of Common Stock purchased upon
exercise of this Warrant shall be and are deemed to be issued to the Holder as
of the close of business on the date on which this Warrant shall have been
surrendered and the payment made for such Warrant Shares as aforesaid.  Subject
to the provisions of paragraph (b) of this Section 3, certificates for the
Warrant Shares so purchased shall be delivered to the Holder within a reasonable
time, not exceeding fifteen (15) days after the rights represented by this
Warrant shall have been so exercised, and, unless this Warrant has expired, a
new warrant representing the right to purchase the number of Warrant Shares, if
any, with respect to which this Warrant shall not then have been exercised shall
also be delivered to the Holder within such time.

 

(b)           Notwithstanding the foregoing, the Company shall not be required
to deliver any certificate for Warrant Shares upon exercise of this Warrant
except in accordance with exemptions from the applicable securities registration
requirements or registrations under applicable securities laws.  Nothing herein,
however, shall obligate the Company to effect registrations under federal or
state securities laws, except as provided in Section 9.  The Holder agrees to
execute such documents and make such representations, warranties, and agreements
as may be required solely to comply with the

 

A-A-2

--------------------------------------------------------------------------------


 

exemptions relied upon by the Company, or the registrations made, for the
issuance of the Warrant Shares.

 

4.             Covenants of the Company.  The Company covenants and agrees that
all Warrant Shares will, upon issuance, be duly authorized and issued, fully
paid, nonassessable, and free from all taxes, liens, and charges with respect to
the issuance thereof.  The Company further covenants and agrees that during the
period within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant a
sufficient number of shares of Common Stock to provide for the exercise of the
rights represented by this Warrant.

 

5.             Antidilution Adjustments.  The provisions of this Warrant are
subject to adjustment as provided in this Section 5; provided that no adjustment
shall be made pursuant to this Section 5 which has the effect of duplicating any
adjustment made pursuant to the Articles of Incorporation of the Company or any
certificate of designation thereto, if any.

 

(a)           In case the Company shall at any time subdivide its outstanding
shares of Common Stock into a greater number of shares, the Warrant Exercise
Price in effect immediately prior to such subdivision shall be proportionately
reduced, and conversely, in case the outstanding shares of Common Stock of the
Company shall be combined into a smaller number of shares, the Warrant Exercise
Price in effect immediately prior to such combination shall be proportionately
increased.

 

(b)           If any capital reorganization or reclassification of the capital
stock of the Company, or consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities or assets with respect to or in
exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, and except as otherwise
provided herein, lawful and adequate provision shall be made whereby the holder
of this Warrant shall thereafter have the right to receive upon the basis and
upon the terms and conditions specified herein and in lieu of the shares of the
Common Stock of the Company immediately theretofore receivable upon the exercise
of this Warrant, such shares of stock, securities or assets as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such stock immediately
theretofore receivable upon the exercise of this Warrant had such
reorganization, reclassification, consolidation, merger or sale not taken place,
and in any such case appropriate provision shall be made with respect to the
rights and interests of the holder of this Warrant to the end that the
provisions hereof (including without limitation provisions for adjustments of
the Warrant Exercise Price and of the number of shares receivable upon the
exercise hereof) shall thereafter be applicable, as nearly as may be in relation
to any shares of stock, securities or assets thereafter receivable upon the
exercise of this Warrant.  The Company shall not effect any such consolidation,
merger or sale, unless prior to the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger or the corporation purchasing such assets shall assume by written
instrument executed and

 

A-A-3

--------------------------------------------------------------------------------


 

mailed to the registered holder of this Warrant, at the last address of such
holder appearing on the books of the Company, the obligation to deliver to such
holder such shares of stock, securities or assets as, in accordance with the
foregoing provisions, such holder may be entitled to receive.

 

(c)           For a period of one year commencing on the date hereof, and
subject to the limitations set forth below, if the Company at any time while
this Warrant is outstanding, shall issue any securities of the Company which
entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or any
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock, at a price
per share less than the Warrant Exercise Price in effect immediately prior to
such issuance, then, the Warrant Exercise Price shall be multiplied by a
fraction, the numerator of which shall be the sum of the number of shares of
Common Stock outstanding immediately prior to the issuance of such shares of
Common Stock or such Common Stock Equivalents plus the number of shares of
Common Stock which the offering price for such shares of Common Stock or Common
Stock Equivalents would purchase at the Warrant Exercise Price in effect
immediately prior to such issuance, and the denominator of which shall be the
sum of the number of shares of Common Stock outstanding immediately prior to
such issuance plus the number of shares of Common Stock so issued or issuable. 
Such adjustment shall be made whenever such Common Stock or Common Stock
Equivalents are issued.  Notwithstanding the foregoing, no adjustment will be
made under this Section 5(c) in respect of:

 

(i)            Any grant of an option or warrant for Common Stock or issuance of
any shares of Common Stock upon the exercise of any options or warrants to
employees, officers or directors of or consultants to the Company pursuant to
any stock option plan, employee stock purchase plan or similar plan or incentive
or consulting arrangement approved by the Company’s board of directors;

 

(ii)           Any restricted stock awards approved by the Company’s board of
directors;

 

(iii)          Shares of Common Stock or Common Stock Equivalents issued as
consideration for the acquisition of another company or business, which
acquisition has been approved by the board of directors of the Company;

 

(iv)          The issuance of Securities pursuant to the exercise of conversion
or purchase rights pursuant to convertible securities, options or warrants,
including all other warrants issued or to be issued to landlords under
agreements substantially similar to the Rent Reduction Agreement entered into
with the Holder; or

 

(v)           Shares of Common Stock issued and sold in a firm commitment
underwritten public offering resulting in net proceeds to the Company of in
excess of $4,000,000.

 

A-A-4

--------------------------------------------------------------------------------


 

(d)           Simultaneously with any adjustment to the Exercise Price pursuant
to Sections 5(a), 5(b) and 5(c) hereunder, the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

 

(e)           Upon any adjustment of the Warrant Exercise Price, the Company
shall give written notice thereof, by first-class mail, postage prepaid,
addressed to the registered holder of this Warrant, as shown on the books of the
Company, which notice shall state the Warrant Exercise Price resulting from such
adjustment and the increase or decrease, if any, in the number of shares
purchasable at such price upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.  All calculations under this Section 5 shall be made to
the nearest cent or to the nearest one-hundredth of a share, as the case may be.

 

(f)            In case at any time: (i) there shall be any capital
reorganization, or reclassification of the capital stock of the Company, or
consolidation or merger of the Company with, or sale of all or substantially all
of its assets to, another corporation; or (ii) there shall be a voluntary or
involuntary dissolution, liquidation or winding up of the Company; then, in any
one or more of said cases, the Company shall give written notice, by first-class
mail, postage prepaid, addressed to the registered holder of this Warrant at the
address of such holder as shown on the books of the Company, of the date on
which (a) the books of the Company shall close or a record shall be taken for
such dividend, distribution or subscription rights, or (b) such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up shall take place, as the case may be.  Such notice shall also specify
the date as of which the holders of Common Stock of record shall participate in
such dividend, distribution or subscription rights, or shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, or winding up, as the case may be.  Such written notice shall be
given at least twenty (20) days prior to the action in question and not less
than twenty (20) days prior to the record date or the date on which the
Company’s transfer books are closed in respect thereto.

 

(g)           If any event occurs as to which in the opinion of the Board of
Directors of the Company the other provisions of this Section 5 are not strictly
applicable or if strictly applicable would not fairly protect the rights of the
holder of this Warrant in accordance with the essential intent and principles of
such provisions, then the Board of Directors shall make an adjustment in the
application of such provisions, in accordance with such essential intent and
principles, so as to protect such rights as aforesaid.

 

(h)           As used in this Section 5 the term “Common Stock” shall mean and
include the Company’s presently authorized Common Stock and any additional
common stock that may be authorized by due action of the Company’s Board of
Directors and shareholders entitled to vote thereon.

 

A-A-5

--------------------------------------------------------------------------------


 

(i)            Notwithstanding the foregoing, the number of Warrant Shares
issuable (inclusive of all anti-dilution adjustments applicable to such
securities) and the number of shares of Common Stock issuable upon exercise of
the all other warrants issued to landlords under agreements substantially
similar to the Rent Reduction Agreement entered into with the Holder (inclusive
of all anti-dilution adjustments applicable to such securities), may not, in the
absence of approval by the Company’s shareholders, equal or exceed 19.9% of the
number of shares of Common Stock issued and outstanding immediately prior to the
issuance of this Warrant (with all affected parties being treated on a pari
passu basis).

 

6.             No Voting Rights.  This Warrant shall not entitle the Holder to
any voting rights or other rights as a shareholder of the Company.

 

7.             Notice of Transfer of Warrant or Resale of the Warrant Shares.

 

(a)           The Holder, by acceptance hereof, agrees to give written notice to
the Company before transferring this Warrant or transferring any Warrant Shares
of such Holder’s intention to do so, describing briefly the manner of any
proposed transfer.  Promptly upon receiving such written notice, the Company
shall present copies thereof to the Company’s counsel.  If in the opinion of
such counsel the proposed transfer may be effected without registration or
qualification (under any federal or state securities laws), the Company, as
promptly as practicable, shall notify the Holder of such opinion, whereupon the
Holder shall be entitled to transfer this Warrant or to dispose of Warrant
Shares received upon the previous exercise of this Warrant, all in accordance
with the terms of the notice delivered by the Holder to the Company; provided
that an appropriate legend may be endorsed on this Warrant or the certificates
for such Warrant Shares respecting restrictions upon transfer thereof necessary
or advisable in the opinion of counsel and satisfactory to the Company to
prevent further transfers which would be in violation of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”) and applicable state
securities laws; and provided further that the prospective transferee or
purchaser shall execute such documents and make such representations,
warranties, and agreements as may be required solely to comply with the
exemptions relied upon by the Company for the transfer or disposition of the
Warrant or Warrant Shares.

 

(b)           If in the opinion of counsel referred to in this Section 7, the
proposed transfer or disposition of this Warrant or such Warrant Shares
described in the written notice given pursuant to this Section 7 may not be
effected without registration or qualification of this Warrant or such Warrant
Shares the Company shall promptly give written notice thereof to the Holder, and
the Holder will limit its activities in respect to such transfer or disposition
as, in the opinion of such counsel, are permitted by law.

 

8.             Fractional Shares.  Fractional shares shall not be issued upon
the exercise of this Warrant, but in any case where the Holder would, except for
the provisions of this Section 8, be entitled under the terms hereof to receive
a fractional share, the Company shall, upon the exercise of this Warrant for the
largest number of whole shares then called for, pay a sum in cash equal to the
sum of (a) the excess, if any, of the Fair Market Value of such fractional share
over the proportional part of the Warrant Exercise Price represented by such
fractional share, plus (b) 

 

A-A-6

--------------------------------------------------------------------------------


 

the proportional part of the Warrant Exercise Price, if paid by the Holder,
represented by such fractional share.

 

9.             Registration Rights.

 

(a)           If the Company, at any time until the first to occur of (i) six
(6) months after complete exercise of this Warrant, or (ii) expiration of this
Warrant, proposes to register under the Securities Act (except by a Form S-4 or
Form S-8 Registration Statement or any successor forms thereto) any of its
equity securities for sale to the public, it will give written notice to all
Holders of this Warrant, any Warrants issued pursuant to Section 2 and/or
Section 3(a) hereof, and any Warrant Shares of its intention to do so and, on
the written request of any such Holder given within twenty (20) days after
receipt of any such notice (which request shall specify the Warrant Shares
intended to be sold or disposed of by such Holder and describe the nature of any
proposed sale or other disposition thereof), the Company will use commercially
reasonable efforts to cause all such Warrant Shares, the Holders of which shall
have requested the registration or qualification thereof, to be included in such
registration statement proposed to be filed by the Company; provided that:

 

(i)            if a greater number of Warrant Shares is offered for
participation in the proposed offering than in the reasonable opinion of the
managing underwriter of the proposed offering can be accommodated without
adversely affecting the proposed offering, then the amount of Warrant Shares
proposed to be offered by such Holders for registration, as well as the number
of securities of any other selling shareholders participating in the
registration, shall be proportionately reduced to a number deemed satisfactory
by the managing underwriter;

 

(ii)           the Company may, at its sole discretion and without the consent
of any holder of the Warrant Shares, withdraw such registration statement and
abandon the proposed offering in which any such holder had requested to
participate;

 

(iii)          if the offering to which the registration statement relates is to
be distributed by or through an underwriter, each holder of the Warrant Shares
shall agree, as a condition to the inclusion of such holder’s securities in such
registration, to sell securities held by such holder through such underwriter on
the same terms and conditions as the underwriter agrees to sell securities on
behalf of the Company and not to sell, transfer, pledge, assign or otherwise
dispose of the Warrant Shares of the Company not sold by such holder in such
offering for such period (up to 180 days after the effective date of the
registration statement) as may be required by the underwriter; and

 

(iv)          the Company shall not be obligated to include any Warrant Shares
in any such registration for any Holder who is able to sell all of the Warrant
Shares in a single transaction pursuant to Rule 144 under the Securities Act (or
any other similar rule or regulation) during the three-month period beginning on
the date such notice is received by such holder, calculated as of the date of
such receipt.

 

A-A-7

--------------------------------------------------------------------------------


 

(b)           Upon the exercise of registration rights pursuant to this
Section 9, Holder agrees to supply the Company with such information as may be
required by the Company to register or qualify the shares to be registered.

 

(c)           With respect to each inclusion of securities in a registration
statement pursuant to this Section 9, the Company shall bear the following fees,
costs, and expenses: all registration, filing and NASD fees, printing expenses,
fees and disbursements of counsel and accountants for the Company, fees and
disbursements of counsel for the underwriter or underwriters of such securities
(if the Company is required to bear such fees and disbursements), all internal
expenses, and legal fees and disbursements and other expenses of complying with
state securities laws of any jurisdictions in which the securities to be offered
are to be registered or qualified.  Fees and disbursements of special counsel
and accountants for the selling Holders, underwriting discounts and commissions,
and transfer taxes for selling Holders and any other expenses relating to the
sale of securities by the selling Holders not expressly included above shall be
borne by the selling Holders.

 

(d)           The Company hereby indemnifies each of the Holders of this Warrant
and of any Warrant Shares, and the officers and directors, if any, who control
such Holders, within the meaning of Section 15 of the Securities Act, against
all losses, claims, damages, and liabilities caused by (i) any untrue statement
or alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (and as amended or supplemented if the Company shall
have furnished any amendments thereof or supplements thereto), any Preliminary
Prospectus or any state securities law filings; (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading except insofar as such
losses, claims, damages, or liabilities are caused by any untrue statement or
omission contained in information furnished in writing to the Company by such
Holder expressly for use therein; and each such Holder by its acceptance hereof
severally agrees that it will indemnify and hold harmless the Company, each of
its officers who signs such Registration Statement, each underwriter of the
Common Stock so registered, and each person, if any, who controls the Company or
such underwriter, within the meaning of Section 15 of the Securities Act, with
respect to losses, claims, damages, or liabilities which are caused by any
untrue statement or omission contained in information furnished in writing to
the Company by such Holder expressly for use therein.

 

10.           Fair Market Value.  Fair Market Value of a share of Common Stock
as of a particular date (the “Determination Date”) shall mean:

 

(a)           If the Company’s Common Stock is traded on an exchange or is
listed on the Nasdaq Global Market or the Nasdaq Capital Market, then the
average closing or last sale prices, respectively, reported for the ten
(10) business days immediately preceding the Determination Date; or

 

(b)           If the Company’s Common Stock is not traded on an exchange or
listed on the Nasdaq Global Market or the Nasdaq Capital Market but is listed on
the OTC Bulletin Board, the National Quotation Bureau, or any comparable
reporting service, then the

 

A-A-8

--------------------------------------------------------------------------------


 

average of the closing bid and ask prices reported for the ten (10) business
days immediately preceding the Determination Date; or

 

(c)           If the Company’s Common Stock is not listed on an exchange, on the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the
National Quotation Bureau, or any comparable reporting service, then the fair
market value as determined in good faith by the Board of Directors of the
Company.

 

[signature page follows]

 

A-A-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Granite City Food & Brewery Ltd. has caused this Warrant to
be signed by its duly authorized officer and this Warrant to be dated
                              , 2009.

 

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By

 

 

[name]

 

[title]

 

A-A-10

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE OF WARRANT

 

(To be signed upon the exercise of the Warrant)

 

The undersigned hereby irrevocably elects to exercise the attached Warrant to
purchase, for cash,                                of the shares of Common Stock
issuable upon the exercise of such Warrant, and requests that certificates for
the shares of Common Stock (together with a new warrant to purchase the number
of shares, if any, with respect to which this Warrant is not exercised) be
issued in the name and address set forth below.

 

Dated:

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

(Social Security or Tax Ident. No.)

 

 

*                                         The signature on the Notice of
Exercise of Warrant must correspond to the name as written upon the face of the
Warrant in every particular without alteration or enlargement or any change
whatsoever.  When signing on behalf of a corporation, partnership, trust or
other entity, please indicate your position(s) and title(s) with such entity.

 

A-A-11

--------------------------------------------------------------------------------


 

ASSIGNMENT OF WARRANT

 

(To be signed only upon authorized transfer of the Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
                                         the right to purchase
                               shares of Common Stock of Granite City Food &
Brewery Ltd., to which the within Warrant relates and appoints
                                        , as attorney-in-fact, to transfer said
right on the books of Granite City Food & Brewery Ltd. with full power of
substitution in the premises.  By accepting such transfer, the transferee has
agreed to be bound in all respects by the terms and conditions of the within
Warrant.

 

Dated:

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

(Social Security or Tax Ident. No.)

 

 

*                                         The signature on the Assignment of
Warrant must correspond to the name as written upon the face of the Warrant in
every particular without alteration or enlargement or any change whatsoever. 
When signing on behalf of a corporation, partnership, trust or other entity,
please indicate your position(s) and title(s) with such entity.

 

A-A-12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEFINITION OF “ACCREDITED INVESTOR”
FROM RULE 501 OF REGULATION D

 

“Accredited investor” shall mean any person who comes within any of the
following categories, or who the issuer reasonably believes comes within any of
the following categories, at the time of the sale of the securities to that
person:

 

6.             Any bank as defined in section 3(a)(2) of the Act or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act whether acting in its individual or fiduciary capacity; any broker
dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934;
insurance company as defined in Section 2(13) of the Act; investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; Small Business Investment
Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; employee
benefit plan within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000; or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

7.             Any private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

 

8.             Any organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 

9.             Any director, executive officer, or general partner of the issuer
of the securities being offered or sold, or any director, executive officer, or
general partner of a general partner of that issuer;

 

10.           Any natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000;

 

11.           Any natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;

 

12.           Any trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii); and

 

13.           Any entity in which all of the equity owners are accredited
investors.

 

B-B-1

--------------------------------------------------------------------------------